Detailed Action

Response to Arguments
Applicant’s replacement figure 12 is accepted.
Applicant’s arguments, see pg. 7, lines 19-29, filed 1/28/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 12/04/2020 has been withdrawn. The Applicant argues that Geremakis does not teach the order of steps as required by amended claim 1 wherein the steps of resecting the medial portion of the native humeral head and resecting the lateral portion of the humeral head occurs after the central portion of the native humeral head is removed. Geremakis does not disclose an order for the resections of the different portions of the humeral head. These arguments are persuasive. 

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations of claim 1 that require a central portion of the humeral head to be removed before the resection of the medial and lateral portions of the humeral head was not found in any prior art. While there is prior art that indicates that the humeral head may be removed in several pieces, there is no existing art that discloses that a center portion of the humeral head is removed before any other medial or lateral portions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774